Pratt, J.
—It is not easy, upon a casual reading, to distinguish this case in principle from N. Y. Central Ins. Co. v. National Prot. Ins. Co. (14 N. Y., 85).
The bargain here related to compensation alone and it was not necessary that the goods which the plaintiff should buy should be the same he had to sell for the Beckett & McDowell Manufacturing Co.
The real object of the employment was to benefit the defendant by purchasing goods in name of the Beckett Company, but in fact for the defendant. The Beckett Company being in the trade could buy goods cheaper than the defendant, and the latter, by employing the plaintiff, obtained the advantage of this arrangement.
The fact that William McDowell was therefore an officer in both companies did not necessarily taint the contract with fraud for the reason that the object of the contract was not to sell goods by the Beckett Company to the defendant.
The case was fully and fairly tried and submitted to the jury under an unexceptionable charge and they found all the necessary facts to sustain the judgment.
I cannot see that the fact that the Beckett Company billed the goods to the railroad company is of much significance.
That company, although buying for the railroad company, had the grods billed to itself and rebilled them to the-defendant. This was understood and passed upon by the jury and found to be honest.
We have examined' the other exceptions but find no error sufficient to warrant a reversal of the judgment.
Judgment affirmed, with costs.
Barnard, P. J., and Dykman, J., concur.